Filed 10/25/17


         IN THE SUPREME COURT OF CALIFORNIA

                                    )
RON BRIGGS,                         )
                                    )
             Petitioner,            )
                                    )
             v.                     )
                                    )
EDMUND G. BROWN, JR.,               )
as Governor, etc., et al.,          )                  S238309
                                    )
             Respondents;           )
                                    )
CALIFORNIANS TO MEND, NOT END, )
THE DEATH PENALTY, etc.,            )
                                    )
             Intervener.            )
____________________________________)


                         ORDER MODIFYING OPINION,
     DENYING PETITION FOR REHEARING, AND DENYING AS MOOT
 THE MOTION TO VACATE OR MODIFY STAY FILED BY INTERVENER
        CALIFORNIANS TO MEND, NOT END, THE DEATH PENALTY

THE COURT:
        The opinion in this matter filed August 24, 2017, and appearing at 3 Cal.5th
808, is modified as follows:
        On page 826 of the opinion, the sentence reading, “Physicians and other
licensed health care professionals are protected against disciplinary proceedings for
any actions authorized by statute” is modified to read, “Physicians and other licensed




                                             1
health care professionals are protected against disciplinary proceedings for any
actions authorized by section 3604.3.”
       On page 829 of the opinion, the phrase that reads “which provided for
(1) postindictment preliminary hearings” is modified to read “which provided for
(1) abolition of the right to postindictment preliminary hearings.”
       These modifications do not affect the judgment.
       The petition for rehearing is denied. Pursuant to this court’s order of
September 11, 2017, extending the time for granting or denying rehearing, the
decision in this matter is now final.
       The Motion to Vacate or Modify Stay filed by intervener Californians to
Mend, Not End, the Death Penalty is denied as moot.




                                             2